Citation Nr: 1448958	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-15 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as anxiety and depression.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2007.  He had service in Iraq and was awarded a Combat Action Ribbon.
	
This matter come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in relevant part, denied service connection for the claimed disability.  In December 2013, this matter was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reflects that further development is warranted.  The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty-to-assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).

The Veteran contends that although he had anxiety and depression prior to his service in the Marine Corps, the conditions worsened due to service.  Service treatment records (STRs) show that upon pre-enlistment examination in September 2002, psychiatric examination was normal.  The March 2007 separation examination does not indicate any complaints, diagnoses, or treatment of a psychiatric disorder.  However, private treatment records show that the Veteran was diagnosed with an anxiety disorder by Dr. M. in April 2007, while still in active service.  The Veteran was also diagnosed with generalized anxiety disorder in August 2007 by a VA physician, only three months after discharge from service.  He was diagnosed with obsessive compulsive disorder by Dr. M. in February 2008.  Finally, the Veteran was diagnosed with social phobia and depressive disorder, not otherwise specified, by a VA physician in October 2008.

The record indicates that the Veteran receives treatment for the claimed psychiatric disorders in the VA Healthcare System.  A review of the record reflects the most recent records of treatment are from 2010.  The RO/AMC should obtain the VA treatment records for treatment of the claimed disorders from 2010 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

The RO/AMC should also appropriately contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any pertinent VA or non-VA clinical records not already incorporated in the claims file.  The RO/AMC should make an attempt to obtain copies any outstanding records from any identified treatment source.  

The Veteran was scheduled for a VA examination to assess the nature and etiology of his psychiatric disorders in July 2014.  However, the Board notes there is confusion concerning the Veteran's address.  The April 2014 examination inquiry noted an address in Commack, New York for the Veteran but noted that the Veteran's address and phone provided by Veterans Benefits Administration differed from the Veterans Health Administration database.  Accordingly, the RO took appropriate steps to verify the Veteran's address before sending the exam notification letter and confirmed the Veteran lived in Thousand Oaks, California.  After this, the first examination request initiated in March 2014 was canceled for incorrect jurisdiction.  

A deferred rating decision in June 2014 explained the psychiatric examination should be rescheduled as the first one had been cancelled due to incorrect jurisdiction but was never rescheduled.  The June 2014 examination inquiry requesting the examination again listed an address in Commack, New York.  A September 2014 report of general information indicated that the Veteran failed to report to the July 2014 examination and referred the case to be rated.  

In light of the above confusion, the Board finds that the Veteran should be afforded another VA examination to determine the nature and etiology of any current psychiatric disorders, and to obtain an opinion as to whether any current psychiatric disorder pre-existed service and was permanently aggravated by service.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for any current psychiatric disorder.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claim. 

If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

2. Obtain from the VA Healthcare System any outstanding pertinent VA treatment records showing treatment for any psychiatric disorder from 2010 to the present.

3. After any records requested above have been obtained, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of any current psychiatric disorder.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current DSM-IV diagnoses.  

For the Veteran's claimed acquired psychiatric disorder, the examiner must: 

(a)  Identify with specificity, any acquired psychiatric disorder that is currently manifested or that has been manifested at any time since February 2010. 

(b)  For each acquired psychiatric disorder identified, please indicate:

(i) whether there is clear and unmistakable (undebatable) evidence that the disability which preexisted service, and 
(ii) whether there is clear and unmistakable (undebatable) evidence that such psychiatric disorder was not aggravated by service (i.e., did not increase in severity beyond the normal progress of the disease in service). 

If clear and unmistakable evidence is found the examiner should identify such evidence used to support such conclusions.

(c)  For each acquired psychiatric disorder that did not exist prior to service, is it at least as likely as not (i.e. probability of 50% or greater) that the disorder was either (i) caused by, or (ii) is otherwise etiologically related to active duty service?

The reviewer must discuss the rationale of all opinions, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the reviewer cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the reviewer shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



